Citation Nr: 1734808	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  04-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to June 2, 2009.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from June 2, 2009 to March 6, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines.  The case was certified to the Board by the RO in Seattle, Washington.

In an August 2011 decision, the Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to January 14, 2011.  The issue of entitlement to compensation based on individual unemployability since January 14, 2011 was remanded to the RO for additional evidentiary development.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2012 memorandum decision, the Court vacated the portion of the Board's August 2011 decision denying entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to January 14, 2011, and remanded the matter to the Board.  In May 2013, the issue was remanded by the Board for further development.

In a June 2017 rating decision, the Veteran was granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders effective March 7, 2013.  As this does not constitute a grant of this entitlement for the entire period on appeal, and as the Veteran's attorney has argued that the effective date should be the same as the date of his original grant of service connection for posttraumatic stress disorder (PTSD), the issues of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for any periods prior to March 7, 2013 remain on appeal.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to June 2, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From June 2, 2009 to March 6, 2013, the Veteran's posttraumatic stress disorder was rated as 70 percent disabling. 

2.  From June 2, 2009 to March 6, 2013, the Veteran's posttraumatic stress disorder prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSION OF LAW

The criteria for an award of a total disability evaluation based on individual unemployability due to service connected disorders from June 2, 2009 to March 6, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing all of the evidence of record, the Board finds that entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from June 2, 2009 to March 6, 2013 is warranted.

VA will grant a total disability evaluation based on individual unemployability due to service connected disorders when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

During the period of June 2, 2009 to March 6, 2013, the Veteran was service-connected for posttraumatic stress disorder, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  He had a combined rating of 70 percent, and thus met the criteria to be eligible for a schedular total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a).  

The record also contains competent evidence indicating that the Veteran was unable to obtain or maintain gainful employment during that period.

The record documents that that the appellant was employed full time as a firefighter and dispatcher from April 1974 to January 2003, when he was awarded disability retirement due to a nonservice connected back disorder.  He has not held full-time employment since that time.  

On June 2, 2009, a VA psychologist noted the Veteran's history of passive suicidal ideation, as well as periods of homicidal ideation.  The claimant reported that but for his wife he would let his hygiene go, and that he was unable to motivate himself and was too anxious to perform such tasks as mowing the lawn.  The psychologist opined that the appellant's symptoms interfered significantly with his ability to maintain employment.

In September 2011, a VA social worker reviewed above referenced June 2009 report, and he concurred with her assessment of the Veteran's employability.  The social worker found that the Veteran had significant impairments that impacted his social and industrial adaptability.  In his experience with the Veteran the social worker had observed instantaneous anger outbursts and struggles with impulse control. These episodes had been dramatic enough that the social worker believed they boded poorly for the appellant to demonstrate any consistent ability to maintain competitive employment.

A November 2011 VA psychiatric examiner found that the Veteran's posttraumatic stress disorder, an adjustment disorder and marital strife "would preclude full-time gainful employment."  The examiner elaborated, however, that absent his current major life stress the appellant's posttraumatic stress disorder had stabilized at a level short of permanent and total unemployability. The examiner opined that an adjustment disorder and partner relational problems accounted for 40 percent of the Veteran's functional impairment with the majority of the remainder caused by posttraumatic stress disorder.  The Veteran's adjustment disorder with anxiety and depression were noted to center around his home and financial situation.  The examiner noted that a November 2011 social and industrial survey showed that it appeared less likely than not that the appellant was incapable of employment as the Veteran had been able to learn a new trade and practice that trade for several years. 

In contrast, a March 2013 vocational assessment was received from Certified Rehabilitation Counselor, J.D., who held a doctorate in rehabilitation services.  She discussed the Veteran's occupational and medical history in great detail, and wrote that the claimant had no transferable work skills, and that his severe and chronic posttraumatic stress disorder and hearing loss rendered him not capable of securing and maintaining substantially gainful employment.  She discussed the impact of the claimant's hearing loss finding that it caused problems with effective communication.  

Although some of the other VA examiners came to differing conclusions regarding the Veteran's ability to work during this period, the Board finds that after considering the doctrine of reasonable doubt, the claimant's service-connected disabilities alone rendered him unable to maintain substantially gainful employment from June 2, 2009 to March 6, 2013.  As such, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from June 2, 2009 to March 6, 2013 is granted.  38 C.F.R. § 4.16; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from June 2, 2009 to March 6, 2013 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has reported that he last worked in January 2003, and he has submitted competent evidence indicating that from that date onward, he has been unable to maintain gainful employment.  Because the Veteran did not meet the schedular standards for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to June 2, 2009, the issue is remanded for the RO to refer the matter to the Director of the Compensation Service for consideration whether an extraschedular total disability rating is warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to June 2, 2009 to the Under Secretary for Benefits/Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b).

2.  Then readjudicate the issue.  If the benefit remains denied, the appellant and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


